NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIMOTHY MARVIN SANTOS,                          No.    19-15775

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02287-KJM-AC

 v.
                                                MEMORANDUM*
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      California state prisoner Timothy Marvin Santos appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due

process claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a dismissal under 28 U.S.C. § 1915A. Hamilton v. Brown, 630 F.3d 889, 892 (9th

Cir. 2011). We affirm.

      The district court properly dismissed Santos’s action for failure to state a

plausible federal due process claim because Santos’s claims concern interpretation

of the California Constitution, which is a matter for California courts. See

Swarthout v. Cooke, 562 U.S. 216, 220 (2011) (holding that the only federal right

at issue in the context of parole is whether minimal procedural due process

protections were met); see also Mullaney v. Wilbur, 421 U.S. 684, 691 (1975)

(“[S]tate courts are the ultimate expositors of state law . . . .” (citations and

footnote omitted)); Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996) (a

plaintiff may not “transform a state-law issue into a federal one merely by asserting

a violation of due process”).

      The district court did not abuse its discretion by dismissing Santos’s fourth

amended complaint without leave to amend because amendment would have been

futile. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th

Cir. 2011) (setting forth standard of review and explaining that dismissal without

leave to amend is proper when amendment would be futile).




                                            2                                       19-15775
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       19-15775